Citation Nr: 1107812	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  09-10 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for a bilateral ankle 
disorder.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at Law


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1973 to July 1975.  
This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa (RO).


FINDINGS OF FACT

1.  The Veteran's current bilateral knee disorder is not shown to 
have been present in service, or within one year of service 
separation, nor is it shown to be the result of his military 
service or any incident therein.

2.  The Veteran's current bilateral ankle disorder is not shown 
to have been present in service, or within one year of service 
separation, nor is it shown to be the result of his military 
service or any incident therein.


CONCLUSIONS OF LAW

1.  A bilateral knee disorder was not incurred in or aggravated 
by active military service, and it cannot be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  A bilateral ankle disorder was not incurred in or aggravated 
by active military service, and it cannot be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all 
statutory and regulatory notice and duty to assist provisions 
under the Veterans' Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

The RO's January 2007 letter advised the Veteran of the foregoing 
elements of the notice requirements.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  With respect to the Dingess requirements, 
the RO's January 2007 letter provided the Veteran with notice of 
what type of information and evidence was needed to establish 
disability ratings, as well as notice of the type of evidence 
necessary to establish an effective date.  Accordingly, with this 
letter, the RO effectively satisfied the remaining notice 
requirements with respect to the issues on appeal.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment records, 
as well as identified VA and private medical treatment records 
have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Veteran was also afforded a VA examination to determine the 
etiology of his bilateral knee and ankle disorders.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. 
App. 79, 83-86 (2006).  The Board finds the VA examination 
adequate as it was based upon a complete review of the Veteran's 
claims file, examination of the Veteran, and with consideration 
of the Veteran's statements; the VA examiner also provided a 
written rationale for the conclusion reached.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).

Finally, as there is no indication that any failure on the part 
of VA to provide additional notice or assistance reasonably 
affects the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
all of the evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(finding that the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show.  The Veteran should not 
assume that the Board has overlooked pieces of evidence that are 
not explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (holding that the law requires only that the 
Board address its reasons for rejecting evidence favorable to the 
claimant).

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection for certain chronic diseases, to include arthritis, 
will be presumed if they are manifest to a compensable degree 
within the year after active service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137; 38 C.F.R. § 3.307, 3.309.  Service connection may 
also be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).

Generally, in order to establish service connection for the 
claimed disorders, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain 
circumstances, lay evidence may also be competent to establish a 
medical diagnosis or medical etiology.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as 
to whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its credibility 
and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

The Veteran contends that he currently has bilateral knee and 
ankle disorders as a result of his service as a paratrooper, 
which required frequent jumping.  He claims that he experienced 
knee and ankle pain ever since his military service.  He also 
claims that following his military discharge, he worked in the 
field of sales only and denies any post-service knee injuries.

In his January 1973 service entrance examination report, the 
Veteran reported a history of knee operation.  The examining 
physician noted a scar on the left knee.

A February 1973 service treatment report noted an inversion 
injury to the right ankle.  The Veteran was issued crutches and a 
cast was applied.

A June 1974 service treatment report noted a right ankle injury 
with a provisional diagnosis of sprain.  An orthopedic 
consultation report stated that the Veteran twisted his right 
ankle on steps and complained of pain and swelling.  X-ray 
examination revealed old avulsion fracture of the medial 
malleolus.  The Veteran was placed on profile with limitation of 
no running, walking or marching over 10 minutes without 10 
minutes rest; and no wearing of combat boots for 2 weeks due to 
mild ankle sprain.

In a June 1975 service treatment record, the Veteran complained 
of injured right knee.  Physical examination revealed mild 
swelling and medial and popliteal tenderness with no effusion.

A service treatment report of unknown date noted that the Veteran 
was seen in the emergency room for possible Achilles tendinitis 
on the right.

On his May 1975 separation examination, the Veteran reported a 
history of left knee operation.  Clinical examination of his 
lower extremities revealed no abnormalities.

In a May 2004 private treatment record, the Veteran complained of 
worsening right knee pain and indicated that he would like to see 
an orthopedist for his knee.  The assessment was arthritis of the 
knees.

An October 2004 private orthopedic report reflects that the 
Veteran was seen for bilateral knee pain.  The Veteran stated 
that his years of playing football had taken a toll on his knees 
and now he had significant discomfort with activities of daily 
living.  He reported a history of bilateral knee arthroscopies 
and surgery on the left ankle in the past.  The impression was 
bilateral gonarthrosis, right worse than left.

In an October 2004 private treatment record, the Veteran 
described a dull aching sensation over the medial aspect of the 
joint, bilaterally, right greater than left.  X-ray examination 
showed tricompartmental degenerative change, specifically the 
medial aspect of the joint, as well as the patellofemoral joint.

A January 2005 private treatment report noted an assessment of 
arthritis with gouty arthritis to the left ankle.

A December 2006 private treatment record reflects that the 
Veteran was seen for his severe medial compartment degenerative 
changes in his knees.  He indicated remote injuries in service.  
While the Veteran stated that he sustained numerous injuries to 
his knees as a result of his military service as a paratrooper, 
the treating physician stated that it was unclear as to whether 
there was any actual medical documentation of the reported 
injuries.

A March 2007 VA treatment report noted severe bilateral knee pain 
secondary to osteoarthritis.  The assessment was advanced 
osteoarthritis of the knees.  An April 2007 x-ray impression was 
advanced medial compartment degenerative change of both knees, 
right greater than left.

A May 2007 VA orthopedic consultation report reflects that the 
Veteran seen for bilateral knee pain.  He stated that his knees 
had been bothering him for about 15 years and had been worse in 
the previous four to five years.  He denied any specific injuries 
in the past.  Past surgical history included bilateral knee 
arthroscopies involving debridement.  X-ray of the knees showed 
bilateral varus gonarthrosis and moderate to severe degenerative 
joint disease of the patellofemoral compartment.  The right knee 
medial degenerative changes medially were more significant than 
the left.  

The Veteran was afforded a VA examination in July 2007.  The VA 
examiner stated that the Veteran's claims file was reviewed.  The 
examiner stated that the service entrance examination showed a 
history of left knee surgery prior to service "to remove a 
chipped bone," and that the knee was stable and had full range 
of motion on clinical examination.  The Veteran gave a history of 
military service as a paratrooper in the 82nd Airborne.  Although 
he could not remember any specific trauma to either knee during 
parachute landings, he claimed that he had multiple "hard 
landings" with the added weight of his pack and that leg bag, 
which caused the degenerative changes in his knees and ankles.  
He estimated undertaking 15 jumps while in service.  The examiner 
stated that while the Veteran' service treatment records indicate 
treatment for ankle sprain and right knee pain, there was no 
evidence that he was ever seen regarding his left knee.  The 
examiner further stated that the Veteran, however, reported 
continuing problems with both knees and ankles that he stated 
began in the mid-1980s.  The Veteran reported bilateral 
arthroscopies were done in 1991.

With regard to his bilateral ankle condition, it was noted that 
the Veteran sustained sprains to the right ankle in February 1973 
and June 1974 while in service.  The examiner stated that x-ray 
taken on both occasions showed no acute bony abnormality but 
showed an old chip fracture of the lateral malleolus.  The 
Veteran reported that he had problems with his ankles since his 
military discharge and that he underwent an arthroscopy on the 
left ankle to remove a bone spur after service, but could not 
remember the exact year of the reported surgery.  He complained 
of daily aching pain, weakness, stiffness, instability, and 
fatigability in the ankles.

The impressions were degenerative joint disease of the bilateral 
ankles, left greater than right, due to suspected old trauma and 
advanced medial compartment degenerative change in the bilateral 
knees, right greater than left.  The examiner opined that the 
Veteran's degenerative joint disease of the knees and ankles was 
"less likely as not caused by or a result of military service."  
In support of this opinion, the examiner offered the following 
rationale:

The Veteran had no complaints or treatment 
during service relating to either the left 
knee or the left ankle.  He was treated 
once for a right knee sprain, as well as 
two separate right ankle sprains.  As the 
[V]eteran testifies that his problem did 
not begin until the mid- 1980s, this 
demonstrates at least a 10 year gap 
between discharge and onset of problems.  
Since x[-]rays of both the ankles and 
knees show degenerative changes, it is 
more likely natural disease progression of 
osteoarthritis than the result of military 
service.  

The examiner also noted that there was no evidence of treatment 
prior to 2004 and a May 2007 VA orthopedic report noted knee 
problems starting 15 years ago.

A September 2007 VA orthopedic clinic report noted an impression 
of bilateral knee arthritis with varus deformity.  The Veteran 
reported that his knees were bothering him more, right greater 
than left.

The Veteran submitted multiple medical articles, printed from the 
internet, regarding the development of post-traumatic 
osteoarthritis and the risk of osteoarthritis associated with 
overuse or long-term weight bearing sports.

After reviewing the evidence of record, the Board finds that the 
evidence of record does not show that the Veteran's current 
bilateral knee or ankle disorder is related to his military 
service.  There are current diagnoses of osteoarthritis of the 
bilateral knees and degenerative joint disease of the bilateral 
ankles.  Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) 
(holding that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation).

The Veteran's service treatment records show that he was treated 
for right ankle sprain injuries on two separate occasions and he 
reported a right knee injury in service.  However, on the 
clinical examination, no abnormalities were found on his service 
separation examination.  Subsequent to service discharge, the May 
2004 private treatment record first noted the Veteran's arthritis 
of the knees and a history of a left ankle surgery was first 
documented in the October 2004 private orthopedic report, which 
is almost 30 years following his military discharge.

The Board has considered the Veteran's statements regarding his 
in-service duty as a paratrooper and that he continued to 
experience knee and ankle pain ever since his military service.  
His contentions regarding continuing knee and ankle pain, capable 
for lay observation, are competent evidence of what he actually 
observed and was within the realm of his personal knowledge.  See 
Layno v. Brown, 6 Vet. App.  465, 469-70 (1994).  However, his 
statements regarding the onset of his bilateral knee and ankle 
disorders are not consistent throughout the record.  See Caluza 
v. Brown, 7 Vet. App. 498, 511 (1995) (noting that credibility 
may be impeached by a showing of inconsistent statements, 
consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 
1996).  In the May 2007 VA orthopedic consultation report, the 
Veteran reported knee problems for the past 15 years while on the 
July 2007 VA examination, he indicated that his knee and ankle 
problem began in the mid-1980s.  The Board therefore finds the 
Veteran's statements as to the onset of the claimed disorders in 
service not credible.  Ultimately, this period without complaints 
or treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claims herein.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).

Furthermore, the only competent medical opinion of record as to 
whether the Veteran's current bilateral knee and ankle disorders 
are related to his active service is negative to his claims.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that 
the Board is prohibited from substituting its own medical 
judgment in place of the opinions of competent medical 
professionals).  The July 2007 VA examiner concluded that the 
degenerative joint disease of the Veteran's knees and ankles were 
not related to military service.  Although the examiner 
considered the Veteran's service treatment records indicating a 
right knee condition and right ankle sprain injuries, there were 
no records regarding the left knee or left ankle condition and 
the Veteran reported that his knee and ankle problems did not 
begin until the mid- 1980s, at least 10 years following his 
military discharge.  Thus, the examiner found that the 
degenerative changes in the knees and ankles were "natural 
disease progression of osteoarthritis than the result of military 
service."  In reaching the conclusion, the examiner offered a 
rationale that was based on a complete review of the Veteran's 
claims file and consistent with the other evidence of record.  

The medical articles submitted regard the development of 
osteoarthritis due to joint injury or increased risk of 
osteoarthritis associated with long-term weight bearing 
activities.  However, they do not specifically address the 
Veteran's situation or provide a basis for a medical opinion of 
record.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998) 
(holding that a medical article or treatise can provide support 
for a claim, but must be combined with an opinion of a medical 
professional and be reflective of the specific facts of a case as 
opposed to a discussion of generic relationships); Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996) (finding that generic medical 
literature which does not apply medical principles regarding 
causation or etiology to the facts of an individual case does not 
provide competent evidence to establish a nexus between current 
disability and military service).  Thus, the articles cannot be 
used to establish a medical nexus between the Veteran's current 
bilateral knee and ankle disorders and military service.

To the extent that the Veteran contends that his current 
bilateral knee and ankle disorders were caused by military 
service as a paratrooper requiring frequent jumping, the Board 
finds these statements as to medical causation are not competent 
evidence to establish service connection.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  In certain unique instances lay 
testimony may be competent to establish medical etiology or 
nexus.  See Jandreau, 492 F.3d at 1377; Davidson, 581 F.3d at 
1316-17.  However, in this case, the Board finds that the 
question of whether the Veteran's in-service duty as a 
paratrooper led to his current knee and ankle disorders does not 
lie within the range of common experience or common knowledge, 
but requires special experience or special knowledge.  The 
evidence of record does not demonstrate that the Veteran 
possesses the ability, knowledge, or experience to provide a 
competent etiological opinion that his left ankle disorder was 
the result of his military service.  Espiritu, 2 Vet. App. at 
494.  Accordingly, the Board finds that these statements as to 
medical causation are not competent evidence to establish service 
connection for a low back disorder.  Id.  

Additionally, the Board finds that the Veteran's statements as to 
the etiology of his current bilateral knee and ankle disorders 
not credible as they are inconsistent throughout the record.  See 
Caluza, 7 Vet. App. at 511.  He reported in the October 2004 
private orthopedic report that his years of playing football had 
taken a toll on his knees.  However, subsequent to his filing of 
the present claims in December 2006, he stated in the December 
2006 private treatment report that he sustained numerous injuries 
to his knees as a result of his military service as a 
paratrooper.  On the July 2007 VA examination, he claimed that 
his military duty involving multiple "hard landings" with the 
added weight of his pack and leg bag caused the degenerative 
changes in his knees and ankles; however, he could not remember 
any specific trauma to either knee during parachute landings.

Upon review and consideration of the lay and medical evidence, 
the Board finds that the preponderance of the evidence is against 
the Veteran's claims.  In reaching this decision the Board 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the Veteran's claims, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




ORDER

Service connection for a bilateral knee disorder is denied.

Service connection for a bilateral ankle disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


